Citation Nr: 1226978	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In May 2012, the Veteran testified before the Board at a personal hearing held in San Antonio, Texas.  A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during combat service in the Republic of Vietnam in May and July 1969.  

2.  The Veteran experienced continuous symptoms of bilateral hearing loss and tinnitus after service.

3.  The Veteran has current disabilities of bilateral hearing loss and tinnitus.    

4.  Bilateral hearing loss and tinnitus are related to the in-service acoustic trauma.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Inasmuch as the benefits sought are being granted, there is no reason to further discuss the impact of the VCAA on the matter.  

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).  

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Veteran contends that service connection should be established for bilateral hearing loss and for tinnitus.  His contention is that he incurred these disorders from combat-related acoustic trauma he experienced while serving on active duty in the Republic of Vietnam in the late 1960s.  In written statements of record, and in his testimony before the Board in May 2012, the Veteran claimed exposure to combat-related weapons fire and rocket and mortar attacks during service, and asserted that these loud noises had adversely affected his hearing.

Under 38 U.S.C.A. § 1154, it is provided that in the case of veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of a veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d). 

After a review of all the evidence, the Board finds that the Veteran was exposed to acoustic trauma during service, including during combat with the enemy in Vietnam in May and July 1969.  As noted, in written statements of record and in testimony before the Board in May 2012, the Veteran reported exposure to combat-related weapons fire and rocket and mortar attacks during service.

Moreover, the Board notes that, in granting service connection for posttraumatic stress disorder (PTSD) in a July 2008 rating decision, the RO found the Veteran's claims to combat service credible.  The Board notes in particular the evidence of record corroborating the Veteran's claim to combat, to include evidence that verified was in the proximity of rocket and mortar attacks in May and July of 1969.  

Regarding the question of current disability of hearing loss and tinnitus, the evidence shows the Veteran has current disabilities of both bilateral hearing loss and tinnitus.  Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran underwent VA compensation audiology examination in May 2007.  In the report of record of that examination, the Veteran is noted as having scores higher than 40 in relevant auditory thresholds at 3000 and 4000 Hz in the right ear.  The Veteran is noted as having a speech recognition score of 84 percent in the right ear that meets the definition of hearing loss "disability" under 38 C.F.R. § 3.385.  

With regard to the left ear hearing loss, while the audiometric test scores and speech recognition test scores did not at that time strictly meet the measures for hearing loss disability according to 38 C.F.R. § 3.385, both the audiometric test scores and the speech recognition scores reflect left ear hearing loss impairment that very nearly approximates the definition of hearing loss disability.  The May 2007 VA audiology examination reflects auditory thresholds in the left ear of 25 at 500 and 3000 Hz, which are only one decibel less than 26, as well as an auditory threshold of 30 in the 4000 Hz range, which exceeds by 4 decibels the minimum requirement of 26 decibel threshold, thus showing more than the very minimum required in that threshold range for disability.  The May 2007 VA audiology examination also reflects left ear speech recognition score of 94 percent, which is also only one percent from the "less than" 94 percent requirement of 38 C.F.R. § 3.385.  The VA examiner in May 2007 diagnosed mild sensorineural hearing loss at 4000 hertz for the left ear.  

The Board further notes VA and private audiology treatment records in the claims file which indicate bilateral hearing loss under 38 C.F.R. § 3.385.  VA treatment records dated in September and October 2008 indicate that audiology testing in September 2008 produced inconsistent results.  Nevertheless, audiology testing in October 2008 resulted in "more reliable" results, which indicated scores higher than 26 in several relevant auditory thresholds (from 500 to 4000 Hz in the right ear, and at 500 and 1000, 3000 and 4000 Hz in the left ear).  Furthermore, private audiology treatment records indicate that December 2008 audiology examination indicated scores higher than 26 at 3000 and 4000 Hz in each ear.  A July 2012 private physician report from Dr. Gordon reflects diagnoses of profound sensorineural hearing loss with basically no hearing in the right ear, and audiometric test results dated in June and July 2012 that show Hertz levels that meet the definition of hearing loss disability at 38 C.F.R. § 3.385.  Resolving any reasonable doubt on this question in the Veteran's favor, the Board finds that the Veteran has current hearing loss disability in both ears.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the disability resolves prior to adjudication of the claim). 

The May 2007 VA examination report reflects a diagnosis of tinnitus based in large part on the Veteran's reported history and complaints of tinnitus.  Moreover, tinnitus is the type of disorder that is diagnosed by its unique and readily identifiable features, and is associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is not a determination "medical in nature" and is capable of lay observation).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 308-10; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition). 

The Board must now determine whether the record supports the Veteran's contention that his in-service acoustic trauma relates to his current bilateral hearing loss and tinnitus disabilities.  See Dalton v. Nicholson, 21 Vets. App. 23, 31 (2007) (38 U.S.C.A. § 1154, which reduces evidentiary burden for combat veterans with respect to evidence of in-service incurrence of an injury, is not equivalent to a statutory presumption that the claimed disorder is service connected).  After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise as to whether currently diagnosed disabilities of bilateral hearing loss and tinnitus are related to in-service acoustic trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

On the question of relationship of the bilateral hearing loss and tinnitus to the in-service acoustic trauma, the Board finds that the evidence is at least in relative equipoise on this question.  The evidence that tends to weigh against a finding of relationship, or nexus, of the current hearing loss and tinnitus to service includes a May 2007 VA audiology report, in which the examiner who evaluated the Veteran and his claim opined that the Veteran's hearing loss and tinnitus were "not at least as likely as not" originated in service.  In support, the VA examiner cited service treatment records (STRs) which reportedly indicated no hearing loss during active service.  The VA examiner also indicated that the Veteran reported onset of hearing loss and tinnitus 30 years earlier, which would have been several years after discharge from service in 1970.  Moreover, the earliest medical evidence of record of hearing loss and tinnitus disabilities is found in the May 2007 VA report, dated over 37 years following the Veteran's discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

However, the Board notes certain weaknesses with the May 2007 VA opinion that diminish its probative value.  The STRs which form the basis of the examiner's opinion are not in the claims file.  Indeed, memoranda of record from the RO indicate that the STRs were lost by VA during the pendency of the appeal.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  Given the loss of the medical evidence, the Board is unable to determine whether the negative opinion was based on an accurate factual premise.  See Reonal, supra.

Certain evidence of record tends to favor the Veteran's assertion of nexus of current hearing loss and tinnitus to the acoustic trauma in service, both lay testimony and a private audiologist's opinion.  In his testimony during the May 2012 Board hearing, the Veteran stated that he had hearing loss and tinnitus prior to his discharge from service, and that he continued to have hearing loss and tinnitus following service.  As indicated earlier, even where a disorder is not shown to be chronic during service, service connection may nevertheless be found where there is a showing of continuity of symptoms after service.  38 C.F.R. § 3.303(b).  

The Veteran is competent to testify regarding matters that are observable to him - he is competent to offer evidence of hearing loss and ringing in his ears.  Moreover, he is competent to offer evidence regarding timeline - i.e., when the symptoms began and whether they continued after service to the present.  These observations require only personal knowledge as they come to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Moreover, the Board found the Veteran credible during his testimony regarding his in-service exposure to acoustic trauma, and the symptoms he began experiencing following that noise exposure.  

In addition, in July 2012, the Veteran submitted a July 2012 private report of audiological examination from Dr. Gordon that noted the history of noise exposure in service in Vietnam, and an opinion from Dr. Gordon that the Veteran's severe noise induced hearing loss in both ears was due to exposure to artillery fire in service in Vietnam.  The opinion was supported by the explanation that the complaints of hearing loss from noise exposure were credible to him, and that 

discounted the likely role of genetic factors as a cause of the hearing loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently hearing loss and tinnitus are related to the acoustic trauma in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.    

    
____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


